                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

  ROBERT L. ALLUM,
                                                   CV 19-12-BU-BMM-KLD
                      Plaintiff,

        vs.                                         ORDER

  STATE OF MONTANA, MONTANA
  STATE FUND, DEPARTMENT OF
  LABOR, ANNA PUDELKA,
  MELISSA QUALE, ESQ., THOMAS
  E. MARTELO, ESQ., WILBUR PINO,
  M.D., and DOES 1-100, inclusive,

                      Defendants.

      Pro se Plaintiff Robert Allum has filed a motion requesting all proceedings

in this case be held in person. (Doc. 46.) Allum explains that he has a growth on

his audio nerve which prevents him from clearly and intelligibly understanding

electronically transmitted words. Defendants oppose the motion.

      Pursuant to Local Rule 7.1, the Court may hear argument on motions on the

record in open court, by video conference, or by telephone conference call. The

Court must ensure that each party’s statements to the court are audible to all other

participants. The Court has discretion to hold pretrial conferences and status

conferences by telephone, video conference, or in person.

      The Court declines to issue a blanket order requiring all proceedings in this



                                          1
matter to be held in person. Allum may file a motion requesting a proceeding be

held in person once it has been scheduled. The Court will consider and

accommodate Allum’s hearing impairment at that time. Accordingly,

      IT IS ORDERED that Plaintiff’s Motion for All Proceedings to be in Person

(Doc. 46) is DENIED.

            DATED this 22nd day of January, 2020.




                                            ______________________________
                                            Kathleen L. DeSoto
                                            United States Magistrate Judge




                                        2
